August 4, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                    ALVIN WESLEY PRINE JR., Appellant

NO. 14-15-00313-CR                          V.

                       THE STATE OF TEXAS, Appellee
                     ________________________________

      This cause was heard on the transcript of the record of the court below. We
have inspected the record and find there was no error in the portion of the
judgment finding guilt but there was error in the punishment phase of the trial.
      The cause is therefore REVERSED and REMANDED for a new trial as to
punishment. The trial court shall commence the new trial as if a finding of guilt
had been returned and proceed to the punishment stage of the trial. We AFFIRM
the remainder of the judgment.
      We further order this decision certified below for observance.